Citation Nr: 0022195	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service connected left knee 
injury residuals.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for reflux esophagitis with duodenitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1971.  This appeal arises from July 1998 and January 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Jackson, Mississippi, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The weight of the evidence indicates that the veteran 
does not currently have a chronic right knee disorder.

3.  The veteran's service-connected reflux esophagitis with 
duodenitis has been manifested since June 1998 by objective 
evidence of small sliding hiatal hernia with gastroesophageal 
reflux, with complaints of chest pain, pyrosis and 
intermittent dysphagia, but no showing of vomiting, 
hematemesis, weight loss, melena, substernal or arm or 
shoulder pain, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder is not proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (1999).

2.  The criteria for an evaluation of in excess of 10 percent 
for reflux esophagitis with duodenitis, since June 22, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Right Knee Disorder

The veteran contends that he has a chronic right knee 
disability as a result of overuse of the limb due to his 
service connected left knee disorder.  Service connection for 
residuals of left knee injury was granted in August 1997.  A 
30 percent disability evaluation is in effect with an 
effective date of January 1991.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (1999).

A VA orthopedic examination was conducted in January 1998 for 
evaluation of the veteran's left knee disability.  On this 
examination, the veteran reported no right knee 
symptomatology, and the examiner noted that the right knee 
examination was within normal limits.  

A July 1998 statement from Guy T. Vise, Jr., M.D., a private 
physician, indicated that the veteran was seen in June 1998 
with complaints of right knee pain which had been present for 
a couple of months.  Dr. Vise noted that physical examination 
of the right knee showed full range of motion, with no 
instability.  There was exquisite tenderness over the origin 
of the medial collateral ligament from the femur.  X-rays 
were normal.  The diagnostic impression was overuse syndrome, 
right knee, with tendinitis, secondary to work and wearing a 
brace and previous surgery on the opposite leg.  The 
physician noted that the veteran had been doing two jobs, 
loading and unloading trucks.  He was able to stand four 
hours or so a day on his feet, but he and the physician 
agreed that he should not be on his feet for more than four 
hours a day.  Dr. Vise continued:

There appears to be a causal relationship 
between the right knee overuse syndrome 
and right knee sprain of the medial 
collateral ligament related to his 
opposite knee and work.

Dr. Vise treated the veteran's right knee complaints with an 
injection into the tendon and bursa area and indicated that 
they would proceed with "ultrasound and cortisone cream, 
ice, and electrical stimulation."

A VA orthopedic examination was scheduled and the examiner 
was requested to render an opinion as to whether the right 
knee disability was caused by the left knee disability.  The 
evaluation was conducted in August 1998.  The veteran 
reported right knee pain which began "a couple of months 
ago."  On examination of the right knee, there was full 
extension and flexion to 120 degrees.  The veteran complained 
of pain at that point.  There was no swelling, effusion, or 
retropatellar crepitation.  Ligaments were stable to varus 
and valgus stress.  Anterior and posterior drawer tests, and 
Lachmann's test were negative.  In his impression, the 
examiner noted that aside from a tiny osteophyte seen on the 
medial edge of the lateral femoral condyle by X-ray, there 
was no objective evidence of organic pathology of the 
veteran's right knee.

In reviewing the medical record, the Board notes that Dr. 
Vise's description of "overuse syndrome" and tendinitis of 
the right knee do not represent findings of chronic 
disability.  These findings were not confirmed on the more 
recent August 1998 VA examination which was conducted 
partially for the purpose of determining whether there was a 
causal relationship between a right knee disability and the 
veteran's left knee disability.  The examination, which 
included a thorough examination and X-ray studies, resulted 
in a conclusion that there was essentially "no objective 
evidence of organic pathology" of the veteran's right knee.  

The preponderance of the evidence does not show that the 
veteran currently has an ascertainable disorder accounting 
for his complaints of right knee pain.  His complaints are 
symptoms only and do not constitute a diagnosed medical 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In view of the above, the Board concludes that service 
connection for a chronic right knee disorder, claimed as 
secondary to the service connected left knee disorder, must 
be denied.  38 C.F.R. § 3.310 (1999).  As the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(1999).

Reflux Esophagitis with Duodenitis

A July 1998 rating decision established service connection 
for reflux esophagitis with duodenitis as secondary to 
medication used to treat the veteran's service connected left 
knee disability.  That rating decision assigned a 10 percent 
evaluation under Diagnostic Code 7346 from June 22, 1998.  
The veteran disagreed with that initial evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The highest rating provided by the VA 
Schedule for Rating Disabilities under Code 7346 is 60 
percent, and that rating contemplates a level of impairment 
which includes symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The current 10 percent rating is appropriate where 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).

A VA gastrointestinal examination was conducted in July 1998.  
The veteran reported that he could not drink Coke or eat 
acidy foods as these would aggravate his stomach.  The 
veteran took Lodine but had decreased his intake of non-
steroidal anti-inflammatory drugs.  He reported flare-ups one 
to two times per week, with awakening at night due to burning 
substernal pain and regurgitation.  Milk provided some 
relief.  The veteran also reported epigastric burning pain, 
but no history of nausea or vomiting, and no melena or 
hematochezia.  His weight had remained stable.  On 
examination, the veteran was 74 inches tall and weighed 212 
pounds; his maximum weight in the past year was noted as 213 
to 214.  He was described as well-developed and well-
nourished.  There was moderate tenderness in the epigastric 
area, but no rebound tenderness was noted.  The veteran was 
using Prevacid and Cimetidine for his symptoms.  Upper 
gastrointestinal series showed a small sliding hiatal hernia 
with gastroesophageal reflux and duodenitis.  

A September 1998 statement from Reed B. Hogan, M.D., noted 
that the veteran was on Prevacid for severe gastroesophageal 
reflux disease.  Dr. Hogan indicated that the veteran would 
need to take this medication on a long-term basis.  

A February 1999 treatment record indicated that the veteran 
was to take 30 grams of Zantac twice per day.

Dr. Hogan's statement that the veteran had "severe" 
gastroesophageal reflux disease is unsupported by any 
description of symptoms or findings, and the thorough VA 
examination report prepared approximately two months earlier 
does not provide any support for Dr. Hogan's characterization 
of a severe level of disease.  Thus, the weight of the 
medical evidence of record since June 1998 indicates that the 
veteran's service connected reflux esophagitis with 
duodenitis has been manifested by objective evidence of 
hiatal hernia and gastroesophageal reflux, with complaints of 
chest pain, pyrosis and intermittent dysphagia.  Based upon 
these findings, the Board finds that the veteran has been 
properly evaluated at the 10 percent evaluation for hiatal 
hernia with reflux, since he has two or more of the symptoms 
for the 30 percent evaluation, but of less severity.  There 
is no basis for a 30 percent evaluation at any time since 
June 1998 since the evidence has not demonstrated a 
considerable impairment of health due to persistently 
recurrent epigastric distress, accompanied by substernal or 
arm or shoulder pain.  There has also been no showing of 
vomiting, hematemesis, weight loss, or melena which would 
have supported a 60 percent evaluation during that period.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  

The schedular evaluations are adequate to compensate the 
veteran's reflux esophagitis.  This is not an exceptional 
case where the schedular evaluations are shown to be 
inadequate.  It does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

